Justice EAKIN,
concurring.
I agree with the majority that, as a matter of law, one can be convicted of being an accomplice to third degree murder. The majority opinion recognizes the flaw in the second premise of Appellant’s syllogism, which posits that third degree murder is an unintentional killing committed with malice. Third degree murder is not by definition an unintentional killing; it is a malicious killing without proof that *625the specific result intended from the actions of the killer was the death of the victim. A conviction for third degree murder only means the Commonwealth did not prove the defendant acted with a specific intent to kill. See Commonwealth v. Meadows, 567 Pa. 344, 787 A.2d 312, 317 (2001) (quoting Commonwealth v. Young, 561 Pa. 34, 748 A.2d 166, 175 (1999) (“[T]o convict a defendant for third degree murder, the jury need not consider whether the defendant had a specific intent to kill, nor make any finding with respect thereto.”)).
As Appellant’s syllogism is based on a false premise, his argument fails. Indeed, an accomplice to third degree murder does not intend to aid an unintentional murder; he intends to aid a malicious act which results in a killing. Suppose an accomplice hands a gun to the principal and says “shoot that victim — I don’t care if he dies or not, but shoot him.” The principal shoots the victim in the leg, but the victim dies — it is classic third degree murder, there being no proof of specific intent to kill, but a clearly malicious act regardless of the consequences. The same logic that enables a murder charge against the principal binds the accomplice as well — both committed an intentional malicious act that resulted in the death of another, and both are guilty of the murder charge that follows.
Accordingly, I respectfully concur in result.
Chief Justice CASTILLE joins this opinion.